 1                                                                                            ASH

 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Victor O. Dema,                                 No. CV 20-00042-PHX-DGC (JZB)
10                         Plaintiff,
11    v.                                              ORDER
12
      Jay Tibshraeny,
13
                           Defendant.
14
15          Pending before the Court is a Motion for Reconsideration (Doc. 6).
16   I.     Background
17          On January 7, 2020, Petitioner Victor O. Dema filed a pro se Petition for a Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and paid the filing fee. By Order
19   dated February 3, 2020, the Court dismissed the Petition and this action for lack of
20   jurisdiction. (Doc. 4). Judgment was entered the same day. (Doc. 5). Petitioner then filed
21   this Motion for Reconsideration.
22   II.    Governing Standard
23          Motions for reconsideration should be granted only in rare circumstances.
24   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
25   reconsideration is appropriate where the district court “(1) is presented with newly
26   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
27   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
28   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Mere disagreement with a
 1   previous order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels
 2   Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration “may not
 3   be used to raise arguments or present evidence for the first time when they could reasonably
 4   have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
 5   877, 890 (9th Cir. 2000). Nor may a motion for reconsideration repeat any argument
 6   previously made in support of or in opposition to a motion. Motorola, Inc. v. J.B. Rodgers
 7   Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003).
 8   III.   Analysis
 9          Petitioner argues that this Court incorrectly determined that he was not “in custody”
10   for purposes of § 2254 when he filed the Petition. As noted in the Court’s February 3
11   Order, Petitioner challenges a 2017 San Marcos Justice Court case in which he was
12   “adjudged guilty” and had a fine, restitution, and anger management courses imposed as
13   punishment. (See Doc. 1 at 31, 69). The Court determined that “[s]uch requirements do
14   not subject Petitioner to restraints not shared by the public generally,” and that “any future
15   threats of arrest are entirely speculative and insufficient to place Petitioner in custody for
16   purposes of federal habeas jurisdiction.” (Doc. 4 at 2-3).
17          In his Motion, Petitioner correctly notes that the imposition of mandatory anger
18   management classes is sufficient to render him “in custody” for purposes of § 2254 (Doc. 6
19   at 3-4, 8-11) (citing Dow v. Circuit Court of First Circuit through Huddy, 995 F.2d 922
20   (9th Cir. 1993). But Petitioner has failed to comply with that portion of his sentencing
21   requirement for nearly three years. Indeed, the San Marcos Justice Court recently directed
22   Petitioner to complete his anger management course by December 24, 2019. (See Doc. 1
23   at 25-26) (San Marcos Justice Court, case no. JC2016150707, Minute Entry dated
24   September 24, 2019 directing Petitioner “to complete anger management classes by
25   12/24/19”); see also Doc. 1 at 22 (“Written Promise to Appear” for “Anger Management
26   Treatment” by “12/24/19” signed by Petitioner). Petitioner apparently failed to do so.
27          As the Court noted in its February 3, 2020 Order, a habeas petitioner who is a
28   fugitive from the sentence he seeks to challenge does not satisfy the “in custody”

                                                 -2-
 1   requirement. Gonzales v. Stover, 575 F.2d 827, 827-28 (10th Cir. 1978) (per curiam)
 2   (citing Molinaro v. New Jersey, 396 U.S. 365 (1970)); cf. Conforte v. Commissioner, 692
 3   F.2d 587, 589 (9th Cir. 1982) (a litigant cannot “invoke the processes of the law while
 4   [simultaneously] flouting them”; accordingly a fugitive from justice in a criminal case is
 5   not entitled to prosecute an appeal in a civil case). The rationale underlying these holdings
 6   is “grounded on considerations which favor voluntary surrender and discourage escape,”
 7   and while a petitioner’s “fugitive status does not necessarily strip a case of its character as
 8   a justiciable controversy, it does however disentitle a petitioner in absentia to call upon the
 9   resources of the Court for determination of his claims.” Gonzales, 575 F.2d at 827-28
10   (citing Molinaro). As a result, while this Court may have had jurisdiction to consider
11   Petitioner’s claims up until December 24, 2019 — the date by which he was ordered to
12   complete his anger management classes — Petitioner did not file his Petition until
13   January 7, 2020, by which time he had effectively become a fugitive from the sentence he
14   now challenges. Accordingly, Petitioner was not “in custody” for purposes of § 2254 at
15   the time he filed his Petition, and his Motion for Reconsideration will be denied.1
16          IT IS ORDERED that the Motion for Reconsideration (Doc. 6) is denied. This
17   case remains closed.
18          Dated this 21st day of February, 2020.
19
20
21
22
23
24
25
26          1
             Petitioner’s further arguments that the fine and restitution he is subject to render
     him “in custody” are similarly insufficient. See e.g. Williamson v. Gregoire, 151 F.3d
27   1180, 1183-84 (9th Cir. 1998) (imposition of a fine and the suspension of a driver=s license
     is “merely a collateral consequence of conviction,” and does not place a petitioner “in
28   custody” for purposes of habeas jurisdiction) (citing Barnickel v. United States, 113 F.3d
     704, 706 (7th Cir. 1997) (restitution)).
                                                  -3-
